DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s amendments filed September 12, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 8, 9, 13 and 14 under 35 USC 112(a) for the enablement not being commensurate in scope with the broad claims, Applicants traverse the rejection on several grounds, each of which has been considered but was not found to be persuasive to overcome the rejection.
Applicant argues that the Office has not met the burden necessary to establish a prima facie case for the claims lacking enablement.  Applicants note that receptor inhibition data showing good antagonistic activity for dopamine D1 and D2 receptors, as well as agonistic effect on the 5-HT1A receptor, has been provided in the specification.  Applicants note that these receptors are “well-established targets…in a vast array of diseases of the central nervous system.”  However, it is noted that the issue is one of scope, in particular to the lack of an established nexus for the entirety of the claimed scope of treatment (which includes any and all central nervous system diseases, including those for which no connection between the disease and the described receptor modulating activity is known).  Further, a link between receptor modulation doesn't mean that any and all levels of inhibition and/or activation of the reported receptors would translate to disease treatment, especially where the relevant art has indicated uncertainty in doing so. 
To this end, it is noted that a receptor being implicated in signaling pathways for various diseases is not necessarily evidence of predictability or establish a nexus between the in vitro activity and the treatment of any disease as there are many additional factors at play.  For example, when only in vitro data is provided, there must be a clear nexus established between the in vitro mechanism and the full scope of the diseases as claimed. Many of the diseases which applicants consider to be mediated by D1, D2 or 5-HT1A are very complex conditions which also have many other factors and receptors involved.  The nexus is necessary because when the disease at issue involves many different factors, there would not necessarily be an expectation that merely interfering with one of those factors would effectively treat the disease in vivo.  The issue of “correlation” is related to the issue of the presence or absence of working examples.  “Correlation” as used herein refers to the relationship between in vitro … assays and a disclosed or a claimed method of use.  An in vitro … example, in the specification, in effect, constitutes a “working example” if that example “correlates with a disclosed or claimed method invention.  If there is no correlation, then the examples do not constitute “working examples.” … For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art … would expect the claimed genus could be used in the manner without undue experimentation”).  While Applicants do indeed make various statements in the specification that their claimed compounds will effectively treat the genus of claimed diseases, such is not supported by conclusive examples. 
In response to Appellant’s reliance on Exhibits 1-6 in establishing a nexus between the observed receptor modulating activity and the treatment of various diseases, it is noted that any document being relied upon to establish patentability of the claimed invention should be cited in an IDS for consideration.  However, review of the documents establishes what was stated in the original rejection: the demonstrated activity enables the treatment of only particular CNS diseases (in particular for these documents, insomnia and schizophrenia).   The claims still encompass the treatment of CNS diseases for which no receptor mechanism has been identified as being responsible or contributing to the disease state.  For example, all forms of cognitive impairment (which includes genetic abnormalities and birth defects) are included in the claims, as are all types of mental disorder and all types cancer of the CNS.  It is reiterated, as described in the rejection, that the definition of treatment also includes prevention of each and every CNS disease, including those which despite the best efforts of the medical community have remained impossible to prevent (for example, Alzheimer’s Disease, Huntington’s Disease, Parkinson’s Disease, genetic abnormalities, cancer of the CNS, etc.).  There is no established nexus between the dopamine receptor inhibitory activity, the 5-HT1A agonistic activity, and the treatment/prevention of the entirety of diseases encompassed by the claimed “disease of the central nervous system.” As such, the application has not provided sufficient evidence for a claimed activity which has been, to date, a medical impossibility over the entirety of the claimed scope.  For at least the foregoing reasons, as well as those set forth in the original rejection, the claims are still found to be unpatentable and the rejection under 35 USC 112(a) is maintained.

Status of Claims
Currently, claims 5-6, 8-9 and 11-14 are pending in the instant application and under consideration herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabled for the treatment of all cancer, neurological disease, neurodegenerative disease, peripheral neuropathy, a psychiatric illness, a traumatic brain injury, a stroke, an inflammation or an autoimmune disease, Charcot-Marie-Tooth disease, an autism spectrum disorder, depression, or bipolar disorder as indicated by claim 26.  Further, the specification is not enabled for prophylactic treatment (which reads on prevention of the claimed conditions) as claimed (specification, paragraph [0125]). The specification falls short because data essential for treating numerous diseases by administering a therapeutically effective amount of the claimed compounds to a person in need is not described in the specification, nor is there any description or examples of prevention of the onset of any of the claimed disorders. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described. They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention
The claims recite that a method of treating various distinct classes of disease (all central nervous system diseases), such as a neurological, psychiatric and behavioral diseases comprising administering a compound of claim 5. The diseases to be treated include, for example, schizophrenia; rebellious, unmanageable or chronic schizophrenia; affective disorder; mental disorder; emotional disorder; Type I bipolar affective disorder; type II bipolar affective disorder; depression; endogenous depression; major depression; rebellious depression; severe emotional disorder; circulatory affective disorder; panic attack; panic disorder; social phobia; obsessive-compulsive attitudes and behavioral disorders; impulsive disorders; post-traumatic stress disorder; anxiety disorder; acute stress disorder; hysteria; anorexia nervosa; adaptive disorder; cognitive impairment; autism; neurological headache; mania; Parkinson's disease; Huntington's disease; Alzheimer's disease; dementia; memory disorders; attention deficit hyperactivity disorder; drug addiction; sleep disorders; attention deficit / hyperactivity diseases and tic (see claim 9).

The State of the Prior Art
The state of the prior art is as follows:
Parkinson's disease is a progressive neurodegenerative disorder (synucleopathy) diagnosed on the basis of characteristic motor disturbances, asymmetry of symptoms onset and response to levodopa (Litvan et al., 2003). Lewy bodies, neurofibrillary tangles and plaques are observed in nigral, limbic and neocortical regions. These degenerations are supposed to affect catecholaminergic (dopamine and norepinephrine) and cholinergic neurotransmission. In particular, an important part of cognitive deficits (executive function and working memory) have been related to a decreased prefrontal dopaminergic signaling in non demented patients (Nandakumar et al., 2013).    Schizophrenia is the result of a complex series of neurodevelopmental or other changes that lead to impaired information processing in the brain (Marenco and Weinberger 2000). No single genetic change, aberrant protein function, or visible brain lesion has been demonstrated to lead to schizophrenia, and many different genetic and environmental changes are linked to increased disease risk (Fatemi and Folsom 2009). While many neurochemical signaling systems, such as the various monoamines, NMDA, and GABA, are likely to play a role in the etiology of schizophrenia (Pickard 2011), many pathways seem to converge on aberrant dopamine signaling as a final common pathway that leads to many of the observed symptoms (Howes and Kapur 2009).    With regard to the cognitive impairment, for which there is currently no treatment, patients with schizophrenia show significant deficits in specific cognitive domains, especially executive function, working memory, and episodic memory. Cognitive domains which are dysfunctioning in these two disorders are complex functions involving many neurotransmitters and brain regions; however, dopamine signaling in the dorsolateral prefrontal cortex (DLPFC) has been shown to play a critical role in these processes (Goldman-Rakic, Castner et al. 2004). One approach to rectifying cortical dopamine neurotransmission is to take advantage of the differential modes of clearance of dopamine from the different brain regions. In the midbrain, there is extensive expression of the dopamine transporter (DAT), which is thought to be primarily responsible for dopamine clearance from the synapse (Ciliax, Heilman et al. 1995). In contrast, cortical regions exhibit only low levels of DAT expression, and dopamine is cleared primarily by enzymatic catabolism of dopamine, with a contribution from the norepinephrine transporter (NET) (Yavich, Forsberg et al. 2007; Kaenmaki, Tammimaki et al. 2010). The primary enzymes responsible for dopamine catabolism in the prefrontal cortex ("PFC") are monoamine oxidase (MAO) and catechol-O-methyltransferase ("COMT"). 
The predictability or lack thereof in the art
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the method of treatment requiring an enzymatic response in the patient using the claimed compound could result in the possibility of off target effects since only small groups of compounds are completely specific for one of several enzymes that degrade catecholamines (such as dopamine, epinephrine, and norepinephrine), catecholestrogens, and various drugs and substances having a catechol structure; this kind of treatment can not be translated to all the possible treatment of all the well-known neurological or psychiatric disorders as wells their corresponding symptoms in regards to their therapeutic effects. 
Hence, in the absence of a showing of correlation between all the well-known diseases claimed as “responsive” to the claimed receptors in the patient with the claimed compounds of formula I-A-1 and all central nervous system diseases, one of skill in the art is unable to fully predict possible results from the administration of the claimed compounds of formula due to the unpredictability of the role of treating all of these broad classes of conditions, i.e. whether promotion or inhibition would be beneficial for the treatment of the above diseases.  
The nature of pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. 
Neurological disorders are diseases of the central and peripheral nervous system. In other words, the brain, spinal cord, cranial nerves, peripheral nerves, nerve roots, autonomic nervous system, neuromuscular junction, and muscles. There are more than 600 diseases of the nervous system. These disorders include epilepsy, Alzheimer disease and other dementias, cerebrovascular diseases including stroke, migraine and other headache disorders, multiple sclerosis, Parkinson's disease, neuroinfections, brain tumours, traumatic disorders of the nervous system due to head trauma, and neurological disorders as a result of malnutrition.
Moreover, cognitive disorders are disorders in a brain that prevents someone from thinking well, from solving problems, or from storing information. Three main types of cognitive disorders are: Delirium, Dementia, and Amnesia.
Delirium - is a severe disturbance in consciousness and thought that is not better accounted for by dementia. Delirium is likely to have a sudden onset, be variable, and have a better chance of remission than dementia. Delirium involves disorientation and memory loss, along with distorted consciousness and cognitive deficits. The victim may not know what time it is, or where she or he is, or be able to speak coherently. Short-term memory loss is almost always noted. The patient is usually agitated, with the agitation worse at night; if in the hospital, the patient may fight, break things or tear out intravenous tubes, and have to be restrained. The onset of delirium is typically fairly sudden, taking a few hours to a few days, and delirium rarely lasts for more than a month; unfortunately, one reason for this is that the patient may die. Especially for this reason, the occurrence of delirium is a clear medical emergency calling for prompt treatment. One cause of delirium is substance intoxication via overdoses of drugs or exposure to toxins, or withdrawal from drugs. Another is various medical conditions, brain trauma caused by an accident or stroke, for example. The type of delirium is determined by what caused it; for example, two types are substance intoxication delirium and delirium caused by a medical condition. 
If intoxication or treatable medical problems are detected and treated, the delirium is probably reversible. If treatment is not possible, permanent brain damage is either present or likely to develop, and the delirium may progress to dementia. 
Delirium can be subcategorized into one of the following depending on the causes: 
From substance intoxication
From withdrawal
From multiple causes
Dementia, like delirium, involves cognitive deficits, but the deficits are different. One universal characteristic of dementia is short-term memory loss. It may be accompanied by inability to find words (aphasia), to recognize objects (agnosia), or to carry out a sequence of motor activities (apraxia), despite the ability to make the individual movements. The onset of dementia tends to be more gradual than the onset of delirium, and may go unnoticed for long periods. The person with dementia may behave quite inappropriately, for example by telling dirty jokes to strangers or exposing genitalia. Violent behavior, although less common than in cases of delirium, sometimes occurs. In early cases of dementia, when the individual is aware of his or her deteriorating condition but still able to execute plans, suicide is a possibility.
Despite the fact that many causes of dementia are age-related, one should not assume that dementia is a normal consequence of aging. Although little can be done to prevent or ameliorate dementia in many cases, a medical examination is necessary in order to evaluate causes and possible treatments. One study of cases of dementia at three centers showed that 26% of the cases were treatable. The most common treatable cases are those with chronic drug toxicity, major depression, normal pressure hydrocephalus, or operable brain masses. 
Amnesia - is loss of memory; it is retrograde if memories before a fixed event are lost, and anterograde if memories after a fixed event are lost. An individual may have both kinds of amnesia.
Amnesias, as the name indicates, are characterized by memory losses without sufficient cognitive deficits to indicate a diagnosis of delirium or dementia, and can be subcategorized into those: caused by medical conditions, caused by substance abuse, etc. As shown above, the disorders of central nervous system (CNS) are very broad and the disorders also vary one from the other. It is also shown that cognitive and motor disorders are also broad in nature and the disorders vary one from the other. The burden is on applicants, to show that the claimed compound can treat the disorders that are listed above. 
A brain tumor occurs when abnormal cells form within the brain. There are two main types of tumors: malignant or cancerous tumors and benign tumors. Cancerous tumors can be divided into primary tumors that start within the brain, and secondary tumors that have spread from somewhere else, known as brain metastasis tumors
Epidemiological studies are required to determine risk factors. Aside from exposure to vinyl chloride or ionizing radiation, there are no known environmental factors associated with brain tumors. Mutations and deletions of so-called tumor suppressor genes, such as P53, are thought to be the cause of some forms of brain tumor. Inherited conditions, such as Von Hippel–Lindau disease, multiple endocrine neoplasia, and neurofibromatosis type 2 carry a high risk for the development of brain tumors. People with celiac disease have a slightly increased risk of developing brain tumors.
When a brain tumor is diagnosed, a medical team will be formed to assess the treatment options presented by the leading surgeon to the patient and his/her family. Given the location of primary solid neoplasms of the brain in most cases a "do-nothing" option is usually not presented. Neurosurgeons take the time to observe the evolution of the neoplasm before proposing a management plan to the patient and his/her relatives. These various types of treatment are available depending on neoplasm type and location and may be combined to give the best chances of survival: 
Surgery: complete or partial resection of the tumor with the objective of removing as many tumor cells as possible.
Radiotherapy: the most commonly used treatment for brain tumors; the tumor is irradiated with beta, x rays or gamma rays.
Chemotherapy: is a treatment option for cancer, however, it is not always used to treat brain tumors as the blood-brain barrier can prevent some drugs from reaching the cancerous cells.
A variety of experimental therapies are available through clinical trials.
Concerning anxiety, the exact cause of GAD is not fully known, but a number of factors -- including genetics, brain chemistry and environmental stresses –appear to contribute to its development. 
Genetics: Some research suggests that family history plays a part in increasing the likelihood that a person will develop GAD. This means that the tendency to develop GAD may be passed on in families. 
Brain chemistry: GAD has been associated with abnormal levels of certain neurotransmitters in the brain. Neurotransmitters are special chemical messengers that help move information from nerve cell to nerve cell. If the neurotransmitters are out of balance, messages cannot get through the brain properly. This can alter the way the brain reacts in certain situations, leading to anxiety. 
Environmental factors: Trauma and stressful events, such as abuse, the death of a loved one, divorce, changing jobs or schools, may lead to GAD. GAD also may become worse during periods of stress. The use of and withdrawal from addictive substances, including alcohol, caffeine, and nicotine, can also worsen anxiety. 
Regarding Alzheimer’s Disease (AD), many scientists and medical doctors are in search for finding the main causative factors in order to treat the Alzheimer’s Disease. For example, according to Meda et al (Nature 374,647 (1995) and Larner (Neurosci. Res. Commun. 20 , 147 (1997), -amyloid peptide was shown to exert direct toxic effects on neutrons and to inhibit neurite growth in vitro. Thus, therapeutic approaches that can modulate A peptide toxicity have been hypothesized to represent important methods for controlling the onset of AD. It is postulated that if neuronal cells can be protected from A peptide/senile plaque-induced toxicity, the onset of AD may be delayed; furthermore, St. George-Hyslop et al (Nature 400, 116 (1999) indicates that an anti-A protein antiboby was shown to clear senile plaques and protect mutant PDAPP mice from the onset of AD. From this, the generation of reactive oxygen intermediates through oxidative stress caused by A peptide has been suggested to be the major pathway of A peptide-induced cytotoxicity. Thus, there is no positive correlation between the peptide-induced toxicity against certain cells and the treatment as claimed. 
In addition, there is a clear cause for epilepsy in only a minority of the cases. Typically, the known causes of seizure involve some injury to the brain. Some of the main causes of epilepsy include: 
low oxygen during birth 
head injuries that occur during birth or from accidents during youth or adulthood 
brain tumors 
genetic conditions that result in brain injury, such as tuberous sclerosis 
infections such as meningitis or encephalitis 
stroke or any other type of damage to the brain 
abnormal levels of substances such as sodium or blood sugar
 From these findings, there is no single common cause for all these disorders; therefore, there is no clear assurance that only the interaction of the claimed compound with the recited enzymes would be resulted in the prevention or cure of the above diseases. 
The amount of direction or guidance present
The direction present in the instant specification is various statements that the compounds of formula I-A-1 can be used to treat central nervous system diseases, and in vitro activity against D1, D2 and 5-HT1A receptors, as well as in vivo evidence of a sedative effect for the exemplified compounds.
  However, the specification is silent and fails to provide guidance as to whether all those diseases require the same mechanistic nature of enzyme inhibition in the patient with the claimed Compound, i.e. the specification fails to provide a correlation between all those diseases and the inhibition of the same enzyme in a patient. In addition, there is no evidence of a nexus between the observed in vitro inhibition activity and the treatment of all diseases falling within the breadth of the claims.
The presence or absence of working examples
There is no working example for all those disorders-treatment by using the mechanistic nature of enzyme modulation in the patient with Compound I-A-1. Also, the compounds which are disclosed in the specification have no pharmacological data regarding the treatment of the entirety of the scope of claimed diseases using the claimed compound. Rather, the specification provides on enzyme inhibition data for 40 particular compounds of the invention, as well as in vivo evidence of a sedative effect for 26 particular compounds of the invention.
The breadth of the claims
	The breadth of the claim is that the Compound I-A-1 can be used to treat all central nervous system diseases mentioned in the above.
The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine which kinds of those disorders would be benefited by the effect of the claimed compounds and would furthermore then have to determine whether the claimed compounds would provide treatment of all the known diseases listed in the above.
 The level of the skill in the art
	The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity. 
	Thus, the specification fails to provide sufficient support of the broad use of the compounds of formula I for all kinds of diseases-treatment. As a result, necessitating one of skill to perform an exhaustive search for which all the known diseases can be treated by the compounds of formula I in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S  (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.


Conclusion
Claims 5, 6, 11 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699